United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.D., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
DEPOT, Corpus Christi, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Glenda Turner, for the appellant
Office of Solicitor, for the Director

Docket No. 14-1373
Issued: October 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 30, 2014 appellant, through her representative, filed a timely appeal from the
March 19, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a one percent impairment of her left lower
extremity.
FACTUAL HISTORY
On September 6, 2011 appellant, 59-year-old production controller (aircraft), sustained a
traumatic injury in the performance of duty when she stepped on an object that made her lose her
balance and stumble. X-rays revealed a minimally displaced comminuted fracture of the
1

5 U.S.C. § 8101 et seq.

midshaft of the left fifth metatarsal. OWCP accepted appellant’s claim for a closed fracture of
the left calcaneus.
Dr. Charles W. Kennedy, Jr., a Board-certified orthopedic surgeon, evaluated the
permanent impairment to appellant’s left lower extremity on December 10, 2013. Appellant’s
diagnosis was a healed fracture of the left fifth metatarsal. She had no limitation of motion.
Appellant’s most recent examination showed no tenderness or swelling and she was
neurovascularly intact. An extremity questionnaire indicated mild symptoms. Referring to
Table 16-2, page 504 of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (6th ed. 2009), Dr. Kennedy determined that appellant had a one percent
impairment of her left lower extremity.
On January 13, 2014 Dr. Ronald Blum, an OWCP medical adviser reviewed
Dr. Kennedy’s evaluation and concurred. Appellant had an essentially nondisplaced fracture of
the left fifth metatarsal shaft, which warranted a one percent impairment rating under Table 16-2.
In a decision dated March 19, 2014, OWCP issued a schedule award for a one percent
impairment of appellant’s left leg. The award was 2.88 weeks of compensation.
Appellant contends on appeal that she is still in pain and can no longer wear certain types
of shoes, such as high heels and boots. “I believe that my impairment rating was way too low.”
LEGAL PRECEDENT
The schedule award provision of FECA2 and the implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.4
For consistent results and to ensure equal justice under the law to all claimants, good
administrative practice necessitates the use of a single set of tables so that there may be uniform
standards applicable to all claimants. OWCP has adopted the A.M.A., Guides as the appropriate
standard for evaluating schedule losses.5 As of May 1, 2009, the sixth edition of the A.M.A.,
Guides is used to calculate schedule awards.6

2

Id. at § 8107.

3

20 C.F.R. § 10.404.

4

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

5

Supra note 3; Ronald R. Kraynak, 53 ECAB 130 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010).

2

ANALYSIS
Diagnosis-based impairment is the primary method of evaluating the lower extremity.
Impairment is determined first by identifying the relevant diagnosis, then by selecting the class
of the impairment (no objective problem, mild problem, moderate problem, severe problem, very
severe problem approaching total function loss), which will provide a default impairment rating.
This default rating may then be adjusted slightly for grade, which is determined by functional
history, physical examination and clinical studies.7
Appellant’s diagnosis was a nondisplaced fracture of the left fifth metatarsal shaft.
Impairment ratings for fractures of the foot and ankle regions are found in Table 16-2 of the
A.M.A., Guides. Ratings for a fractured metatarsal are provided on page 504. For a healed
fracture with no objective deficits, the class of the impairment is “no objective problem” and the
lower extremity impairment rating is zero. For a fracture of a metatarsal other than the first
metatarsal, nondisplaced with abnormal examination findings, the class of the impairment is
“mild problem” with impairment ratings ranging from zero to two percent. These are the only
two classifications that are available for a fractured metatarsal.
X-rays showed the fracture to be essentially nondisplaced. There was no angular
deformity that would justify placing appellant’s impairment in the mild category. Further,
Dr. Kennedy, the evaluating orthopedic surgeon, noted no limitation of motion. Examination
findings about a week earlier showed no tenderness and no swelling. Appellant was found to be
neurovascularly intact. The record does not contain abnormal examination findings which would
justify placing her impairment in the mild category. Given the apparent absence of objective
deficits, either on x-ray or physical examination, the classification of “no objective problem” and
an impairment rating of zero is correct.
Dr. Kennedy classified the impairment as mild, which has a default impairment rating of
one percent. He noted that appellant completed an extremity questionnaire which indicated mild
functional symptoms.8 Because appellant’s impairment was classified as mild, this did not affect
the default impairment value.
Physical examination findings appeared negative. No observed or palpable findings were
reported. There was no mention of instability, misalignment, deformity, loss of motion, atrophy
or leg length discrepancy.9 These findings indicate no problem on physical examination and
move the default impairment value to the next lower grade. The impairment rating for the next
lower grade is one percent, as shown in Table 16-2, page 504.
X-rays confirmed the diagnosis but were not interpreted to show moderate pathology,
such as a healed angulation or rotational deformity less than five percent in any plane.10 The
7

A.M.A., Guides 497.

8

See id. at 516 (Table 16-6, Functional History Adjustment).

9

See id. at 517 (Table 16-7, Physical Examination Adjustment).

10

See id. at 519 (Table 16-8, Clinical Studies Adjustment).

3

clinical studies establish a mild problem, which does not alter impairment rating. Appellant’s
final impairment rating, therefore, is one percent.
Appellant contends that her impairment rating was too low. The highest rating any
claimant may receive for such a fracture is two percent, but, in appellant’s case, none of the
adjustments for functional history, physical examination or clinical studies supported an increase
in the default impairment value of one percent.
The Board notes a one percent impairment rating equals 2.88 weeks of compensation.
Under section 8107(c)(2) of FECA, a claimant who loses a lower extremity is entitled to a
maximum of to 288 weeks of compensation.
Section 8107(c)(19) provides that compensation for a partial loss of use is proportionate.
Thus, the compensation payable for appellant’s one percent impairment is one percent of 288
weeks of compensation or 2.88 weeks of compensation.
The Board finds that appellant has no more than a one percent impairment of her left
lower extremity. The default rating for her essentially nondisplaced fifth metatarsal fracture is
one percent -- assuming abnormal examination findings -- and the slight adjustment for grade
leaves the rating unchanged. The Board will therefore affirm OWCP’s March 19, 2014 schedule
award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than a one percent impairment of her left
lower extremity.

4

ORDER
IT IS HEREBY ORDERED THAT the March 19, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 10, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

